Citation Nr: 1449790	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  06-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1978 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim was remanded in August 2009, in October 2010, and in October 2012 for further development. 

In an October 2013 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision.  In September 2014, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court"), vacated the October 2013 Board decision and remanded the case to the Board for readjudication consistent with the Joint Motion for Remand submitted by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that schizophrenia had onset during his period of active service.  The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a psychiatric disorder. 

After service, on VA examination in January 1979, the psychiatric findings were normal. 




VA records show that in August 1979 a VA health-care professional noted that the Veteran did not have psychiatric symptoms, including hallucinations, anxiety, depression, improbable beliefs, or social withdrawal.  In September 1979 there is a notation that a psychological evaluation was initiated.  The results are not in the record.

In February 1981, the Veteran complained of hearing voices.  He stated that he had started hearing voices while in jail from December 1980 to January 1981.  There was no previous psychiatric history and the diagnosis was probable acute schizophrenic episode.  In August 1985, a history of schizophrenia was noted.  State records in August 1994 show that the Veteran had a history of auditory hallucinations since 1983 and a diagnosis of schizophrenia after 1983. 

VA records show that in 1995 the Veteran was on medication for schizophrenia.  In December 1998, paranoid schizophrenia was noted. State records in August 2005 included a history of schizophrenia since 1999.  In written statements dated in May and June 2005, the Veteran stated that he began hearing voices in boot camp in 1978.  In July 2005, institutional records note a diagnosis of paranoid schizophrenia first observed in February 1999.

In the Joint Motion, the parties agreed that a VA examination was required under the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  In order to comply with the Joint Motion, a VA psychiatric examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

a).  Whether it is at least as likely as not (probability approximately 50 percent) that schizophrenia began in service.

b).  Whether a psychosis was manifested during the first post service year from August 1978 to August 1979.

The Veteran's file must be reviewed by the VA examiner.  

2.  After the above development, adjudicate the claim.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



